                                                                   U-S-DiSimTCOUiVi
                                                                     SAVANNAH OIV.

                                                                  2Sil HFC 13 PH12: 00
                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION    ""so.DiSTMF GA.
DEANTWAN M. ALLEN,

      Petitioner,

V.                                                 CV418-290

TERRENCE KIRKPATRICK
Smith State Prison,

      Respondent.

                                    ORDER


      Deantwan Allen seeks relief from his state conviction and sentence

pursuant to 28 U.S.C. § 2254. See doc. 1 at 1. His petition reveals that

he is incarcerated at Smith State Prison. Id. It further reveals that he

was convicted in Fulton County, Georgia. Id, This Court is, therefore,

not the proper forum for his petition.

      Federal law allows § 2254 petitions to be filed in the district within

which petitioner was convicted or in the district within which he is

confined. 28 U.S.C. § 2241(d); Wright v. Indiana, 263 F. App'x 794, 795

(11th Cir. 2008). Thus, this Court has jurisdiction over the petition.^


^ The Clerk mistakenly filed this as a Savannah Division case, but Tattnall County
lies in this Court's Statesboro Division. 28 U.S.C. § 90(c)(4). The mistake is moot,
Nevertheless, it is the longstanding judicial policy and practice to funnel

such petitions into the district within which the state prisoner was

convicted, since that will be the most convenient forum.                      Eagle v,

Linahan, 279 F.3d 926, 933 n. 9 (11th Cir, 2001); see also Mitchell v.

Henderson, 432 F.2d 435, 436 (5th Cir. 1970); see Wright, 263 F. App'x at

795. That practice also fosters an equitable distribution of habeas cases

between the districts. Fulton County lies in the Northern District of

Georgia.      See 28 U.S.C. § 90(a)(2).              Accordingly, this case is

TRANSFERRED to the United States District Court for the Northern

District of Georgia for all further proceedings. See 28 U.S.C. § 1404(a)

(permitting a district court to transfer any civil action to another district

or division where it may have been brought for the convenience of parties

and witnesses and in the interest of justice); Rufus v, Kemp, 2013 WL

2659983 at * 1 (S.D. Ga. June 12, 2013).

      SO ORDERED,this                day of December, 2018.

                                                ED STATES NUGISTR.\TE JUDGE
                                                 ERN DISTRICT OF GEORGU




however, because this action is transferred to the Northern District of Georgia.
                                          2
